The Bancorp, Inc. Reports First Quarter 2014 Financial Results Wilmington, DE – April 23, 2014 – The Bancorp, Inc. ("Bancorp") (NASDAQ: TBBK), a financial holding company, today reported financial results for the first quarter 2014. Net income for the first quarter of 2014 decreased to $298,000 compared to $7.4 million in first quarter 2013, or fully diluted earnings per share of $.01 in 2014 compared to $.20 in the comparable prior year period. Financial Highlights · 20% increase in total quarterly revenues to $53.6 million compared to $44.5 million in first quarter 2013. · 26% increase in quarterly non-interest income, to $23.9 million compared to $18.9 million in first quarter 2014, excluding security gains and other than temporary impairment charges. · 13% increase in prepaid card fees to $13.5 million compared to $12.0 million in first quarter 2013. · 17% increase in quarterly net interest income to $26.6 million compared to $22.7 million in first quarter 2013. Betsy Z. Cohen, Bancorp’s Chief Executive Officer, said, “In thefirst quarter, we continued to post significant increases in non-interest income which increased 26% and net interest income which increased 17%.The quarter was significantly impacted by an additional loan loss provision of $11.8 million principally related to newly identified adversely classified loans.Our leadership position in the prepaid card industry is a primary vector of growth and related fee income increased 13% to $13.5 million for the quarter, compared to first quarter 2013.Average deposits for the first quarter grew 20% between those periods and reflected growth in all major deposit categories.At March 31, 2014 our portfolio of loans and securities had grown to $3.8 billion, an increase of $833.9 million, or 28% over March 31, 2013. Outstanding loans on an annualized basis increased 17% over the linked quarter.Asset growth within our targeted lending segments – Small Business Administration (SBA), security backed lines of credit and small fleet leasing – contributed disproportionately. Our targeted lines of business grew over the prior year as follows: SBA loans by 39%, security backed lines of credit by 34% and small fleet leasing by 15%.Book value per share increased 5%, from $9.27 at March 31, 2013 to $9.71 at March 31, 2014.” Financial Results Bancorp reported net income available to common shareholders for the three months ended March 31, 2014 of $298,000, or diluted earnings per share of $0.01, based on 38,645,648weighted average diluted shares outstanding, compared to net income available to common shareholders of $7.4 million, or diluted earnings per share of $0.20, based on 37,772,122 weighted average diluted shares outstanding, for the three months ended March 31, 2013. 1 Conference Call Webcast You may access the LIVE webcast of Bancorp's Quarterly Earnings Conference Call at 8:30 AM EDT Thursday, April 24, 2014 by clicking on the webcast link on Bancorp's homepage at www.thebancorp.com. Or, you may dial 800.688.0836, access code 67285667.You may listen to the replay of the webcast following the live call on Bancorp's investor relations website or telephonically until Thursday, May 1, 2014 by dialing 888.286.8010, access code 94498254. About Bancorp The Bancorp, Inc. is a financial holding company that operates The Bancorp Bank, an FDIC-insured commercial bank that delivers a full array of financial services both directly and through private-label affinity programs.The Bancorp Bank’s regional community bank operations serve the needs of small and mid-size businesses and their principals in the Philadelphia-Wilmington region. Forward-Looking Statements Statements in this earnings release regarding The Bancorp, Inc.’s business which are not historical facts are "forward-looking statements" that involve risks and uncertainties. These statements may be identified by the use of forward-looking terminology, including but not limited to the words “may,” “believe,” “will,” “expect,” “look,” “anticipate,” “estimate,” “continue,” or similar words.For further discussion of the risks and uncertainties to which these forward-looking statements may be subject, see The Bancorp, Inc.’s filings with the SEC, including the “Risk Factors” sections of The Bancorp Inc.’s filings. These risks and uncertainties could cause actual results to differ materially from those projected in the forward-looking statements. The forward-looking statements speak only as of the date of this presentation. The Bancorp, Inc. does not undertake to publicly revise or update forward-looking statements in this presentation to reflect events or circumstances that arise after the date of this presentation, except as may be required under applicable law. The Bancorp, Inc. Contact Andres Viroslav 215-861-7990 aviroslav@thebancorp.com 2 The Bancorp, Inc. Financial highlights (unaudited) Three months ended Year ended March 31, December 31, (dollars in thousands except per share data) Condensed income statement Net interest income $ $ $ Provision for loan and lease losses Non-interest income Service fees on deposit accounts Card payment and ACH processing fees Prepaid card fees Gain on sale of loans Gain on sales of investment securities Other than temporary impairment of investment securities - ) ) Leasing income Debit card income Affinity fees Other non-interest income Total non-interest income Non-interest expense Losses and write downs on other real estate owned 62 Other non-interest expense Total non-interest expense Net income before income tax expense Income tax expense Net income available to common shareholders $ $ $ Basic earnings per share $ $ $ Diluted earnings per share $ $ $ Weighted average shares - basic Weighted average shares - diluted 3 Balance sheet March 31, December 31, September 30, March 31, (dollars in thousands) Assets: Cash and cash equivalents Cash and due from banks $ Interest earning deposits at Federal Reserve Bank Securities sold under agreements to resell Total cash and cash equivalents Investment securities, available-for-sale, at fair value Investment securities, held-to-maturity Loans held for sale, at fair value Loans, net of deferred fees and costs Allowance for loan and lease losses ) Loans, net Federal Home Loan Bank & Atlantic Central Bankers Bank stock Premises and equipment, net Accrued interest receivable Intangible assets, net Other real estate owned Deferred tax asset, net Other assets Total assets $ Liabilities: Deposits Demand and interest checking $ Savings and money market Time deposits Time deposits, $100,000 and over Total deposits Securities sold under agreements to repurchase Subordinated debenture Other liabilities Total liabilities $ Shareholders' equity: Common stock - authorized, 50,000,000 shares of $1.00 par value; 37,804,902 and 37,433,594 shares issued at March 31, 2014 and 2013, respectively Treasury stock (100,000 shares) Additional paid-in capital Retained earnings (accumulated deficit) Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ 4 Average balance sheet and net interest income Three months ended March 31, 2014 Three months ended March 31, 2013 (dollars in thousands) Average Average Average Average Assets: Balance Interest Rate Balance Interest Rate Interest-earning assets: Loans net of unearned fees and costs ** $ $ % $ $ % Leases - bank qualified* % % Investment securities-taxable % % Investment securities-nontaxable* % % Interest earning deposits at Federal Reserve Bank % % Federal funds sold/securities purchased under agreement to resell % 24 % Net interest earning assets % % Allowance for loan and lease losses ) ) Other assets $ $ Liabilities and Shareholders' Equity: Deposits: Demand and interest checking $ $ % $ $ % Savings and money market % % Time 35 % 54 % Total deposits % % Short-term borrowings 22 - % - - % Repurchase agreements 12 % 14 % Subordinated debt % % Total deposits and interest bearing liabilities % % Other liabilities Total liabilities Shareholders' equity $ $ Net interest income on tax equivalent basis* $ $ Tax equivalent adjustment Net interest income $ $ Net interest margin * % % * Full taxable equivalent basis using a 35% statutory tax rate. ** Includes loans held for sale. 5 Allowance for loan and lease losses: Three months ended Year ended March 31, March 31, December 31, (dollars in thousands) Balance in the allowance for loan and lease losses at beginning of period $ $ $ Loans charged-off: Commercial Construction Lease financing - - 30 Residential mortgage - 54 Consumer 54 Total Recoveries: Commercial 25 35 Construction 4 - Lease financing - - 8 Residential mortgage - - - Consumer 14 43 73 Total 43 78 Net charge-offs Provision charged to operations Balance in allowance for loan and lease losses at end of period $ $ $ Net charge-offs/average loans % % % Net charge-offs/average loans (annualized) % % % Net charge-offs/average assets % % % Loan portfolio: March 31, December 31, September 30, March 31, (dollars in thousands) Commercial $ Commercial mortgage (1) Construction Total commercial loans Direct lease financing Residential mortgage Consumer and other loans Unamortized loan fees and costs Total loans, net of deferred loan fees and costs $ Supplemental loan data: Construction 1-4 family $ Commercial construction, acquisition and development $ (1) At March 31, 2014 our owner-occupied loans amounted to $198 million, or 32.4% of commercial mortgages. 6 Capital Ratios Tier 1 capital Tier 1 capital Total capital to average assets to risk-weighted assets to risk-weighted assets As of March 31, 2014 Bancorp % % % The Bancorp Bank % % % "Well capitalized" institution (under FDIC regulations) % % % As of December 31, 2013 Bancorp % % % The Bancorp Bank % % % "Well capitalized" institution (under FDIC regulations) % % % Three months ended Year ended March 31, December 31, December 31, Selected operating ratios: Return on average assets (annualized) % Return on average equity (annualized) % Net interest margin % Efficiency ratio (1) % Book value per share $ March 31, December 31, September 30, March 31, Asset quality ratios: Nonperforming loans to total loans (2) % Nonperforming assets to total assets (2) % Allowance for loan and lease losses to total loans % Nonaccrual loans $ Other real estate owned Total nonperforming assets $ Loans 90 days past due still accruing interest $ Gross dollar volume (GDV): Prepaid card GDV $ (1) As a supplement to GAAP, Bancorp has provided this non-GAAP performance result. The Bancorp believes that this non-GAAP financial measure is useful because it allows investors to assess its operating performance.Management utilizes the efficiency ratio to measure overhead as a percentage of revenue.Other companies may calculate the efficiency ratio differently.Although this non-GAAP financial measure is intended to enhance investors’ understanding of Bancorp’s business and performance, it should not be considered, and is not intended to be, a substitute for net income calculated pursuant to GAAP. Three months ended Year ended March 31, December 31, December 31, Reconciliation of the efficiency ratio, a non-GAAP measure: Non-interest expense (a) $ Net interest income Non-interest income Less: Gain on sale of securities ) Adjusted net interest and non-interest income (b) $ (a) divided by (b) % (2) Nonperforming loan and asset ratios include nonaccrual loans and loans 90 days past due still accruing interest. 7
